Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were pending and rejected in the previous non-final office action (5/13/2021).  Applicant’s amendment was received on 11/15/2021 whereby claims 1, 8, and 14 were amended.  Claims 4, 11, and 17 were cancelled.  Accordingly, Claims 1-3, 5-10, 12-16, and 18-20 are pending and hereby examined in this office action.
Response to Remarks/Arguments
35 USC §101
Step 2A Prong 1
With respect the analysis at Step 2A Prong 1, Applicant’s remarks/arguments have been considered, but are not persuasive.  Applicant states, in conclusory terms, that amended claim 1 “go[es] beyond methods of organizing human activity, and are thus eligible for patent protection.  Examiner respectfully disagrees.  Please see below for a detailed analysis of the claims in regards to 35 USC §101.
Step 2A Prong 2
With respect the analysis at Step 2A Prong 2, Applicant’s remarks/arguments have been considered, but are not persuasive.  Applicant submits that the amended claims are integrated into a practical application.  In support, Applicant states that the amended claim 1 is “performed for a particular objective.”  In addition, Applicant submits that the claims are integrated into a practical application by “identifying and providing seeds to offset at least a portion of the carbon footprint associated with the product…”  Examiner respectfully disagrees.  The limitations Applicant identifies in his argument concerning Step 2A Prong 2 are part of the abstract idea at Step 2A Prong 1.  Any additional elements 
35 USC §103
Applicant’s arguments, see Pgs. 7-10, filed 11/15/2021, with respect to the 35 USC §103 rejection of claims 1-20 have been fully considered and are persuasive. The 35 USC rejection of claims 1-20 have been withdrawn. Applicant submits that none of the identified prior art teaches or suggests “selecting, based at least in part on the carbon footprint associated with the product, the plurality of seeds.”  Examiner agrees.  Sperling teaches the funding of carbon offset projects (which inherently involve the planting of seeds.)  But, Sperling does not teach selecting the seeds based on the specific carbon footprint associated with the ordered product for planting by the receiver (end-consumer) of the product. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1 is a method.
Claim 8 is a system.
Claim 14 is a computer program product.
Step 2A Prong 1
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving [] an order to acquire a product and ship the product to a particular location; instructing [] a warehouse to place the product in a container; instructing [] the warehouse to place one or more inserts to cushion the product in the container;  determining [] location information associated with the particular location; determining a carbon footprint associated 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional element(s) of one or more processors are generic computer components.  The additional element(s) are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic 
Claims 2-3 & 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 2-3 & 5-7 merely further narrow the abstract idea of claim 1.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Step 2A Prong 1
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites [] receiving an order to acquire a product and ship the product to a particular location; instructing a warehouse to place the product in a container; instructing the warehouse to place one or more inserts to cushion the product in the container;  determining location information associated with the particular location; determining a carbon footprint associated with the product; selecting based at least in part on the location information and the carbon footprint associated with the product, a plurality of seeds; instructing the warehouse to create a packet that includes the plurality of seeds; instructing the warehouse to attach the packet to the container such that planting of the plurality of seeds by a recipient of the product offsets at least a portion of the carbon footprint associated with the product; and instructing a courier to transport the container to the particular location.  The claim is directed to the abstract idea of receiving, packing, and shipping an ordered product to a customer which is a commercial or legal interaction and therefore a certain method of organizing human activity.
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional element(s) of one or more processors and one or more non-transitory computer readable media are generic computer components.  The additional element(s) are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 9, 10, 12, and 13 merely further narrow the abstract idea of claim 8.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Step 2A Prong 1
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an order to acquire a product and ship the product to a particular location; instructing a warehouse to place the product in a container; instructing the warehouse to place one or more inserts to cushion the product in the container;  determining location information associated with the particular location; determining a carbon footprint associated with the product; selecting based at least in part on the location information and the carbon footprint associated 
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the additional element(s) of one or more non-transitory computer readable media and one or more processors are generic computer components.  The additional element(s) are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic 
Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 15, 16, and 18-20 merely further narrow the abstract idea of claim 14.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Examiner knows of no art which teaches or suggests alone, or in combination with other art, independent claims 1, 8, and 14 in their entirety; and in particular, “selecting, [] based at least in part on the location information and the carbon footprint associated with the product, a plurality of seeds;” and “instructing [] the warehouse to attach the packet to the container such that planting of the plurality of seeds by a recipient of the product offsets at least a portion of the carbon footprint associated with the product;” in combination with other claim limitations, as recited in claim 1, and similar claims 8 and 14.
The closest prior art was found to be Jeon in view of American Meadows in view of Baitinger in the previous rejection.  Jeon teaches packaging and shipping a product.  American Meadows teaches that packets of seeds can be customized. Baitinger teaches the handling and packaging of seeds.  In light of the claim amendments, Examiner updated the search and found Pre-grant Publication No.: US 2008/0046277 A1, hereinafter “Stamets.”  Stamets teaches methods and business applications of using
new and recycled cardboard infused with a plurality of fungi matched with seeds of plants whereby the cardboard can be sprouted by end-users to start ecosystems.  However, neither alone nor in combination, do the references teach the claim limitations of selecting based at least in part on the carbon footprint associated with the product, a plurality of seeds such that planting of the plurality of seeds by a recipient of the product offsets at least a portion of the carbon footprint associated with the product. It would not Jeon in view of American Meadows in view of Baitinger with the cardboard containing seeds taught by Stamets.
Examiner concludes that the references mention above, alone or in combination, fail to teach independent claims 1, 8, and 14.
By virtue of their dependence on novel/non-obvious claims 1, 8, and 14, claims (2, 3, & 5-7), (9, 10, 12, & 13), and (15, 16, & 18-20) are novel/non-obvious, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628        

/VICTORIA E FRUNZI/               Examiner, Art Unit 3688                                                                                                                                                                                                         1/14/2022